Order entered October 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01015-CR

                             THE STATE OF TEXAS, Appellant

                                               V.

                                  TINA TEAGUE, Appellee

                      On Appeal from the County Criminal Court No. 2
                                   Dallas County, Texas
                          Trial Court Cause No. MA17-47049-M

                                           ORDER
       Before the Court are the State’s October 8, 2019 motions to supplement the appellate

record and to abate the appeal for findings of fact and conclusions of law. The Court GRANTS

both motions.

       The State is appealing the trial court’s August 2, 2019 order granting appellee’s motion to

suppress. Although this case arises from County Criminal Court No. 2, the record shows the

hearing on the motion to suppress was conducted by the Honorable Pamela Luther, presiding

judge of County Criminal Court of Appeals No. 2.

       We ORDER court reporter Sharina Fowler to file, within THIRTY DAYS of the date of

this order, a supplemental reporter’s record containing copies of State’s Exhibits 1 and 2 entered

into evidence during the August 2, 2019 hearing on the motion to suppress.
        We ORDER the trial court to prepare and file, within THIRTY DAYS of the date of this

order, findings of fact and conclusions of law on appellee’s motion to suppress heard on August

2, 2019.

        This appeal is ABATED to allow the trial court to file its findings of fact and conclusions

of law. The appeal shall be reinstated when the findings and conclusions are received or at such

other time as the Court deems appropriate.

        Upon reinstatement, the Court will reset the due date for the State’s brief.

        We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to the Honorable Pamela Luther, Presiding Judge of County Criminal Court of

Appeals No. 2; the Honorable Julia Hayes, Presiding Judge, County Criminal Court No. 2;

Sharina Fowler, official court reporter, County Criminal Court of Appeals No. 2; and counsel for

the parties.


                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE




                                                –2–